Citation Nr: 0512214	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-32 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel



INTRODUCTION

The veteran had over 20 years of active duty service which 
ended in August 2002.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

During the course of this appeal, the RO in a November 2003 
Decision Review Officer Decision granted the veteran service 
connection for hypertension with an evaluation of 10 percent 
effective September 1, 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During his March 2005 Board hearing, the veteran testified 
that his cervical spine disorder started during service.  He 
stated that he first noticed back pain in 1995 and the pain 
became aggravated in 1996.  The veteran's service medical 
records show treatment for a cervical spine disorder, 
including a November 1998 entry which indicated the veteran 
had a diagnosis of osteoarthritis of the C6, C7 joint.  A 
November 2001 record showed the veteran complained of chronic 
neck pain/cracking.  The veteran apparently was afforded a VA 
examination in May 2002 prior to his separation from service.  
The diagnosis was cervical spine pain and popping, no cause 
found for such, no functional impairment.  An accompanying 
radiology report's findings included a suspect impression on 
the superior end plates of small Schmorl nodes at C6 and C7.  
Private medical records from September 2003 to April 2004 are 
replete with treatment for a cervical spine disorder and 
include a diagnosis of cervicalgia with cervical 
paravertebral muscle spasms.  These records also showed the 
veteran underwent chemodenervation and C7-T1 epidural steroid 
injections.  Thus under the circumstances, the Board finds a 
VA examination is appropriate to determine the nature and 
etiology of the veteran's cervical spine disorder.  

With regard to additional evidence, the veteran is hereby 
informed of the need to submit any additional pertinent 
evidence in his possession. 

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his cervical 
spine disorder.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All clinical and 
any special test findings should be 
clearly reported.  After reviewing the 
claims file (to specifically include 
service medical records) and examining the 
veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the current cervical 
spine disorder is related to service.  A 
detailed rationale for all opinions 
expressed should be furnished.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




